Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on 04/23/2019 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    275
    408
    media_image1.png
    Greyscale
[AltContent: textbox (5)]Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hishitani et al. (U.S. 20050019642) in view of DeJonghe et al. (U.S. 20140057182).

With respect to claim 1, Hishitani discloses in Fig. 8 (above) a positive electrode comprising:
a current collector (5) and a porous layer (6) including an electroconductive material via the use of metal alloys([0054]), wherein the current collector includes:
a base (9 separator) having a first major surface (Fig. 8), a plurality of projections (5) disposed on at least the first major surface of the base (Fig. 8), and the first major surface of the base (9) is a planar surface (Fig. 8),
the porous layer (6) is disposed on the first major surface of the base (9) and is in direct contact with the first major surface (Fig. 8) and the projections (5) are in direct contact with the porous layer (6) in an interior of the porous layer (Fig. 8).
Hishitani does not disclose that the porous layer includes a material capable of oxidizing and reducing oxygen.

It would have been obvious to one having ordinary skill in the art at the time that the application was filed to use carbon black as the porous layer material able to oxidize and reduce oxygen as taught by Campbell in place of the or in combination with the metal alloys disclosed by Hishitani as the porous structure able to conduct electricity within the porous layer. 
The phrase “…for an air battery…” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process  or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitation are able to stand alone. See In re Hirao, 535 F2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v Robie, F.2d 15, 152, 88 USPQ 478, 481 (CCPA 1951).

With respect to claim 2, Hishitani discloses at least one opening on the base (9) and the projections (5) are disposed on regions other than the opening on the first major surface (Fig. 8).

With respect to claim 3, Hishitani discloses the porous layer has a porosity of 20% to 98% ([0054]), thus significantly overlapping the claimed range of 86% to 99%. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hishitani et al. in view of DeJonghe et al. as applied to claims 1-3 above, and further in view of  Gross et al. (U.S. 8785079) and Artman (U.S. 20080118832).

With respect to claim 4, Hishitani discloses a porous layer (6), but does not disclose that the porous layer includes firs pores each having a pore diameter of 4 nm – 100 nm and second pores each having a pore diameter of 100 nm – 10 microns, wherein the second pore volume is greater than the first pore volume, the second pore volume being a cumulative pore volume of the second pores and the first pore volume is a cumulative pore volume of the first pores. 
Gross discloses metal foam electrodes for use inside batteries and fuel cells ([abstract]), and teaches that the foam can have a bimodal pore size distribution, with the first pore size having a pore diameter of 100nm – 500 nm and the second pore size having a pore diameter of 500 nm – 10 microns ([0029]). 
Artman discloses a carbon foam for use within battery applications ([abstract]) and teaches in a bimodal pore distribution of pore sizes within the foam, at least 90% of the pore volume should be the larger pore size, while the remaining 10% at most of pore volume would be the smaller size ([0028]). Artman further teaches that the bimodal feature limits the liquid permeability of the foam while maintaining its structure as a foam. ([0029]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a bimodal pore distribution as taught by Gross and Artman to the porous layer disclosed by Hishitani in order to ensure permeability within the foam layer for the projection, while maintaining its structural integrity. 
. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hishitani et al. in view of  DeJonghe et al. as applied to claims 1-3 above and further in view of Yao et al. (U.S. 6368751).

With respect to claim 6, Hishitani discloses a porous layer (6), but does not disclose the porous layer containing carbon and polymeric material.
Yao discloses a cathode that includes a porous foam substrate ([abstract]) and teaches that the foam contains carbon and polymeric materials ([0019]). Tao further teaches that the polymeric material and carbon provide reinforced microstructure by providing strong bonding ([0008]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include carbon and polymeric material as taught by Yao in the porous layer disclosed by Hishitani in order to provide the layer with a stronger structure. 

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hishitani et al. (U.S. 20050019642) in view of DeJonghe et al. (U.S. 20140057182) and Ogino et al. (U.S. 20130052547).

    PNG
    media_image1.png
    275
    408
    media_image1.png
    Greyscale
[AltContent: textbox (5)]
With respect to claim 10, Hishitani discloses in Fig. 8 (above) a positive electrode comprising:
a current collector (5) and a porous layer (6) including an electroconductive material via the use of metal alloys([0054]), wherein the current collector includes:
a base (9 separator) having a first major surface (Fig. 8), a plurality of projections (5) disposed on at least the first major surface of the base (Fig. 8), and the first major surface of the base (9) is a planar surface (Fig. 8),
the porous layer (6) is disposed on the first major surface of the base (9) and is in direct contact with the first major surface (Fig. 8) and the projections (5) are in direct contact with the porous layer (6) in an interior of the porous layer (Fig. 8).
Hishitani does not disclose that the porous layer includes a material capable of oxidizing and reducing oxygen or a negative electrode that occludes and releases metal ions.

It would have been obvious to one having ordinary skill in the art at the time that the application was filed to use carbon black as the porous layer material able to oxidize and reduce oxygen as taught by Campbell in place of the or in combination with the metal alloys disclosed by Hishitani as the porous structure able to conduct electricity within the porous layer. 
Ogino discloses an air battery comprising a positive air electrode with a current collector ([abstract]), and teaches that the use of a metal electrode in the air battery (Claim 1). Ogino further teaches that the combination of an air cathode and metal electrode can produce higher energy density ([0005]), which would be beneficial in batteries for vehicles, houses, etc.
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to modify the anode air battery disclosed by Hishitani with the metal anode taught by Ogino in order for the battery to have a higher energy density, thus enhancing its performance. 

With respects to claim 11, Hishitani discloses a separator (9) that is in direct contact with at least one or more of the plurality of projections (5) (Fig. 8), but does not disclose that it is disposed between the positive or negative electrodes or that the separator is disposed at least partially within the electrolyte.
Ogino discloses an air battery comprising a positive air electrode with a current collector ([abstract]), and teaches that the separator can be impregnated with the electrolyte solution 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed modify the air battery disclosed by Hishitani with the separator impregnated with electrolyte solution in order to secure the electrolyte between the cathode and the anode. 

With respect to claim 12, Hishitani discloses the use of an electrolyte ([abstract]), but does not disclose that the electrolyte comprises a non-aqueous electrolyte solution. 
Ogino discloses an electrolyte solution disposed between the cathode and the anode ([0008]) and teaches that the electrolyte solution can be an organic, non-aqueous electrolyte solution ([0039]). Ogino further teaches that a non-aqueous electrolyte solution is preferred when an anode is made of metal because of metal’s high reactivity with water ([0010]).
It would have been obvious to one having ordinary skill in the art to adjust the electrolyte disclosed by Hishitani to form a non-aqueous electrolyte solution so that the reactivity of the metal with water does not interfere with overall performance. 

Allowable Subject Matter
Claims 5, 7, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

claim 5, modified Hishitani discloses a first and second pore volume, wherein the second pore volume is greater than the first as set forth above. However, they do not disclose a pore volume between 0.59 cm3/g and 2.99 cm3/g.
With respect to claim 7, modified Hishitani discloses a plurality of projections penetrating into a porous layer as set forth above. Hishitani also teaches changing the form of the projections (5) in order to provide more or less contact surfaces between the projection and the conductive foam ([0047]). However, they do not disclose the particular area of the transverse cross section of the plurality of projections is between 2.0% and 7.0%. 
With respects to claims 8 and 9, modified Hishitani discloses a current collector comprising of a plurality of projections penetrating into a porous layer as set forth above. However, they do not disclose that the projections extend through and beyond the porous layer or that the current collector further comprises a side wall provide along a perimeter of the first major surface of the base with a height greater than those of the projections. 
Neither Hishitani, Gross, Artman, Yao, Ozaki, Ogino nor other relevant art contain the specific values denoted in claims 5 and 7 of the instant application, therefore the subject matter is deemed allowable. 

Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. 
	Applicant’s arguments are premised on the assentation that “the separator and projection of Hishitani and the claimed current collector are clearly different.” It is the position of the office that prior art can read still read on claims regardless of the language used as part labels. In that 
	Additionally, the added limitation of the porous layer including a material capable of oxidizing and reducing oxygen has been overcome by the introduction and inclusion of Campbell et al. (U.S. 20110206992), as applied to claims 1 and 10 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727